Citation Nr: 0315257	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  93-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1976 to December 
1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1991 rating decision by the 
RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 1993 and then subsequently at 
another personal hearing before the undersigned Veterans Law 
Judge in June 1997.  

The case was remanded by the Board to the RO in April 1993, 
March 1997 and February 1998 for additional development of 
the record.  

In January 2000, the Board found that the veteran had 
presented new and material evidence to reopen the claim of 
service connection for an acquired psychiatric disorder and 
remanded that matter to the RO for additional development of 
the record.  In addition, the Board determined that the issue 
of a TDIU rating should be deferred.  

In a July 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  



FINDING OF FACT

The veteran's currently demonstrated schizophrenia is shown 
as likely as not to have had its clinical onset during his 
period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by paranoid schizophrenia is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

A careful review of the veteran's service medical records 
shows that the veteran noted on his entrance examination in 
November 1976 that he worried, but that he had not sought 
medical attention for this.  The examiner did not indicate 
that the veteran exhibited any symptoms compatible with any 
psychiatric disability.  The veteran was found qualified and 
fit for service.  

An inservice report of mental status examination noted that 
the veteran's behavior was "suspicious."  The examiner 
noted that the veteran appeared to possibly have character 
disorders and came from numerous foster homes and broken 
families.  The examiner determined that the veteran did not 
meet the retention standards.  

The veteran's November 1977 physical examination at discharge 
noted a possible character disorder.  

A review of large volumes of post-service medical records 
from the 1980's through the late 1990's show multiple 
inpatient admission reports indicating psychiatric treatment.  
The diagnoses included those of depressive disorder, chronic 
pain syndrome, depressive neurosis, dysthymic disorder and 
paranoid schizophrenia.  Notably, the medical evidence of 
record tended to show assessments of paranoid schizophrenia 
almost exclusively in the late 1980's.  

At his personal hearing before a Hearing Officer at the RO in 
December 1993, the veteran asserted that he did not have 
psychiatric symptoms prior to service and developed the 
symptoms in service.  The veteran testified that he thought 
his symptoms began after a head injury in service.  The 
veteran testified that he heard voices all the time that told 
him the world was coming to an end.  

The veteran was afforded a VA examination in January 1994 to 
determine competency.  The veteran reported having extensive 
delusions and hallucinations.  The examiner noted that the 
veteran had no insight in to his condition and that his 
judgment was such that he could not distinguish delusions 
from reality.  The assessment was that of paranoid 
schizophrenia.  

The VA examiner noted that the veteran was floridly psychotic 
despite treatment.  The examiner determined that the veteran 
was not competent due to inadequate reality testing and must 
have assistance to manage his benefits.  

At his June 1997 personal hearing before the undersigned 
Veterans Law Judge, the veteran testified that he suffered a 
head injury in service.  

As noted hereinabove, the case was remanded in March 1997 and 
February 1998.  

In January 2000, the Board found that new and material 
evidence had been presented to reopen the claim of service 
connection for a psychiatric disorder.  The Board reopened 
the veteran's claim of service connection and remanded the 
matter to the RO for additional development of the record.  

Pursuant to the Board's January 2000 remand, the RO obtained 
additional medical records, including records used by the 
Social Security Administration in determining disability 
status, most of which were duplicative of documents already 
associated with the claims file.  An SSOC was thereafter 
issued in January 2002 and the claims file was subsequently 
sent back to the Board.  

In July 2002, the Board issued a Memorandum indicating that 
additional development of the record was still needed and 
determined that the veteran should be afforded a VA 
examination to determine the likely etiology of the 
innocently acquired psychiatric disorder.  

The examination was held in April 2003.  The examiner noted 
that the veteran had been previously diagnosed with 
depression and schizophrenia on several admissions, but that 
the etiology of his psychosis or schizophrenia had not yet 
been determined.  The examiner noted that the veteran was not 
a reliable informant on account of what appeared to be a 
combination of dementia and schizophrenia.  He gave a 
somewhat bizarre account of that nexus.  

The veteran reported that, while serving in Germany, a cook 
slipped some Thorazine in his food and he caught some 
allergy.  The veteran also related another incident where a 
guy in his military unit pulled the pin of a grenade which 
was about to explode and that he was able to save the life of 
a Sergeant.  The examiner noted that he had not found any 
reference in the claims file to either one of the 
aforementioned accounts.  

The examiner indicated that he read six volumes of notes [in 
the veteran's claims file] and that the impression one got 
from the review of the claims file was that the veteran's 
psychosis was just as likely to be service connected as it 
was to be non-service connected.  

The veteran's service medical records revealed that the 
veteran was discharged from service for medical reasons, but 
the examiner indicated that the specific medical reasons were 
not articulated beyond the fall on the veteran's wrist for 
which he received a 10 percent rating.  

The examiner did note that the veteran's first psychiatric 
examination [during service] stated that he was deemed 
normal, but suspicious.  It was not clear to the examiner 
whether the term "suspicious" meant paranoid, or meant that 
the veteran was deemed "eccentric" as he currently seemed.  

The examiner pointed out that that first psychiatric 
examination was the only one in the record that described the 
veteran as alert, oriented and stable with no sign of mental 
illness.  The examiner then indicated that perhaps the 
veteran showed schizoid features which were not judged 
schizophrenic at that time, but were rated on Axis II as 
schizoid.  

The examiner stated that the veteran continued to show marked 
schizoid symptoms and that such personality features were not 
changed by military training.  On the other hand, the 
examiner explained that it was hard to find stressful factors 
after his military service that would be responsible for 
schizophrenia.  

The examiner reported that the veteran claimed to have fallen 
on his head during service and that his psychosis resulted 
from that fall.  The examiner indicated that there were no 
military medical tests to vindicate his account.  The 
examiner opined, however, that the decline in general 
adaptation functioning might have been gradual rather than 
sudden.  The examiner pointed out that the veteran did try to 
work as a foundry chipper for a corporation, but could not 
hack it and that was the only employment he had before being 
declared incompetent with psychosis.  

The examiner reported that the veteran was given a Rorschach 
test that indicated that he was responding as a schizophrenic 
to the extent that his perceptions were irregular and 
contaminated with bizarre thoughts.  The examiner opined that 
the veteran's psychosis was secondary to his military 
training that he could not handle.  He was vulnerable to 
stress, and broke down mentally.  

On mental status examination, the veteran appeared soft-
spoken, confused and somewhat in a daze not knowing exactly 
why he was sitting for the examination.  He avoided eye 
contact and had a vague idea in his mind that the military 
was responsible for his nervous breakdown.  He tried to 
account for it as best as he could.  He was not competent to 
complete an MMPI2 or a neuropsychological battery.  He was 
able to do serial seven down to 79, but got bogged down after 
that.  

His behavior in terms of flat affect, loose associations, and 
disorganized thinking was consistent with a diagnosis of 
schizophrenia.  He appeared withdrawn and lacking in social 
and interpersonal skills.  He admitted to auditory 
hallucinations and he was not clear on visual ones.  He 
talked of the end of times and visions of Satan in the clouds 
which had a pseudo-religious nature.  He lacked insight and 
stable judgment.  The diagnosis was that of schizophrenia, 
paranoid type.  The veteran's Global Assessment of 
Functioning (GAF) score was 35.  


II.  Legal Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinbelow, further 
discussion of VCAA in this case is not necessary.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The medical evidence in this case clearly shows that the 
veteran had psychiatric manifestations in service and there 
is no indication that such disability preceded service.  The 
service medical records show that the veteran was 
"suspicious" with a possible character disorder.  

The post-service medical records reveal a clear diagnosis of 
schizophrenia.  The recent VA examination report from April 
2003 confirmed this diagnosis.  

The April 2003 VA examiner opined that it was as least as 
likely as not that the veteran developed schizophrenia during 
service.  The examiner, in this regard, pointed out that he 
could not find any stressful factors post-service that would 
be responsible for schizophrenia.  Moreover, the examiner 
explained that the decline in the veteran's general 
adaptation functioning might have been gradual, rather than 
sudden.  

The examiner indicated that the veteran's behavior in terms 
of flat affect, loose associations, disorganized thinking, 
and auditory hallucinations were consistent with a diagnosis 
of schizophrenia.  

In summary, the examiner in essence determined that the 
evidence served to establish that the veteran's schizophrenia 
as likely as not had its clinical onset during his period of 
service.  The Board finds that the evidence is in relative 
equipoise in this case.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for the currently demonstrated 
disability manifested by schizophrenia, paranoid type.  38 
U.S.C.A.. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2002).  


ORDER

Service connection for schizophrenia, paranoid type is 
granted.  




REMAND

The veteran claims, in essence, that his psychiatric 
disability precludes him from obtaining or maintaining 
gainfully employment.  

In a January 2000 decision, the Board noted that the issue of 
a TDIU rating was deferred pending the outcome of the issue 
of service connection for an innocently acquired psychiatric 
disorder.  

In light of the grant of service connection for an innocently 
acquired psychiatric disorder as noted hereinabove, the RO 
must carry out a de novo review of the veteran's claim of 
TDIU.  

In this regard, the Board once again notes that there has 
been a significant change in the law during the pendency of 
this appeal.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. § 3.159 (2002).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

After undertaking any additional 
development deemed appropriate, the RO 
should review the TDIU issue.  The RO 
must undertake appropriate steps to 
review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Then, if any benefit sought on appeal 
remains denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



